Case: 18-31263   Document: 00515037319     Page: 1   Date Filed: 07/17/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                No. 18-31263                        FILED
                              Summary Calendar                  July 17, 2019
                                                               Lyle W. Cayce
                                                                    Clerk

JOANN HOWARD,

             Plaintiff - Appellant

v.

ST. JOHN THE BAPTIST PARISH SCHOOL BOARD, misidentified as the
St. John the Baptist Parish School District; KENDRIA SPEARS, in her
capacity as an employee of the St. John the Baptist Parish School Board,
misidentified as a principal of the St. John the Baptist Parish School District;
PAGE ESCHETTE, in her capacity as Director of Human Resources for the
St. John the Baptist Parish School Board, misidentified as Director of Human
Resources for the St. John the Baptist Parish School District; KEVIN
GEORGE, in his capacity as Superintendent for the St. John the Baptist
Parish School Board, misidentified as Superintendent for the St. John the
Baptist Parish School District,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:17-CV-7142
     Case: 18-31263      Document: 00515037319         Page: 2    Date Filed: 07/17/2019



                                      No. 18-31263
Before HIGGINBOTHAM, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Appellant Joann Howard is a former second grade teacher at the Fifth
Ward Elementary School in Louisiana. In July 2014, Howard provided the St.
John the Baptist Parish Public School Board with a physician’s statement that
diagnosed her with major depressive illness and anxiety disorders. The School
Board approved a medical sabbatical leave for the Fall 2014 semester, and that
leave was extended to the Spring 2015 semester. The following summer,
Howard failed to submit an intent to return form, provide the School Board
with a medical clearance, and respond to her principal’s query about her intent
to return to work. The School Board terminated Howard. After her
termination, Howard brought suit against the School Board and three
individuals employed by the Board, the Principal, Director of Human
Resources, and Superintendent, alleging violations under Title VII of the Civil
Rights Act of 1964, Title I of the Civil Rights Act of 1991, and the American
with Disabilities Act.
       Howard alleges that defendants discriminated against her on the basis
of her race, that she was subjected to a hostile work environment causing her
medical condition, and that she was retaliated against for taking leave and
filing an EEOC complaint. The case was referred to the Magistrate Judge and
defendants filed a motion for summary judgment. After oral hearing on the
motion, the Magistrate Judge allowed the parties to amend their submissions
following the deposition of defendant Paige Eschette. The Magistrate Judge
then granted defendants’ motion, concluding that Howard had failed to meet



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 18-31263     Document: 00515037319      Page: 3   Date Filed: 07/17/2019



                                  No. 18-31263
her burden of proving a prima facie case of discrimination on the basis of race,
retaliation, or discrimination under the ADA. On appeal, Howard contends
defendants failed to brief or set forth any basis for dismissal of her hostile work
environment claim, the district court erred in considering evidence that was
not competent summary judgment evidence, and that a material dispute of fact
exists on her retaliation claim.      We have reviewed the record and the
Magistrate Judge’s opinion and find no reversible error. Accordingly, we affirm
for essentially the reasons given by the district court.




                                        3